Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Lines 1-2 could read “…weldable to a liquid tank of a vehicle, the filler pipe comprising: ….”
Amended Claim 2 Line 2 could read “…for the screwing of the inlet check valve.”
Amended Claim 8 Line 2 could read “…and of the set according to claim 6 ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mientkewitz et al. (DE 10317407) [Mientkewitz] in view of Brandner et al. (2005/0115054) [Brandner].
Re Amended Claim 1, Mientkewitz – a fuel tank with a filler pipe – discloses a filler pipe [4] weldable to a liquid tank for a vehicle [21, Paragraph 7 Lines 7-10], the filler pipe comprising: a main body [9]; a secondary body [8] configured to support an inlet check valve [8a]; and a weldable flange [10] suitable for welding around an opening in the liquid tank, the weldable flange extending between the main body and the secondary body, wherein the main body, the secondary body, and the weldable flange are made in one piece [Fig. 1].  The examiner has enclosed a translation of the Mientkewitz disclosure for reference.

    PNG
    media_image1.png
    531
    715
    media_image1.png
    Greyscale


Re Amended Claim 2, Mientkewitz in view of Brandner discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the secondary body comprises a screw thread [Brandner, Paragraph 36 Lines 13-16] for the screwing of the inlet check valve [Brandner, 120].
Re Amended Claim 3, Mientkewitz in view of Brandner discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the secondary body comprises at least one recess inside which fixation means of an inlet check valve can be fixed [Mientkewitz, Fig. 1].
Re Amended Claim 5, Mientkewitz in view of Brandner discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the filler pipe comprises a multilayer structure [Brandner, 102 and 104] comprising a barrier layer [Brandner, 106, Paragraph 35 Lines 1-9].

Re Amended Claim 8, Mientkewitz in view of Brandner discloses the claimed invention according to amended Claim 6 above; further, the combination discloses an assembly composed of a liquid tank [Mientkewitz, 2a] of a vehicle and of a set according to claim 6, wherein the filler pipe is welded to the liquid tank [Mientkewitz, Paragraph 7 Lines 7-10].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mientkewitz in view of Brandner as applied to amended claim 1 above, and further in view of Hattori (6,240,957).
Re Amended Claim 4, the Mientkewitz and Brandner combination does not expressly disclose that the secondary body comprises an abutment or a groove for the placement of a seal element.  However, Hattori – a backward flow prevention valve – discloses the secondary body has a groove [Hattori, 17] for a seal element [Hattori, 41, Col. 6 Lines 32-34].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the groove and seal structure for the pipe.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Mientkewitz filler pipe to have a groove structure for a sealing element, before the effective filing date of the claimed invention with predictable and obvious results, to prevent the flow of fluid through the seal structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mientkewitz in view of Brandner as applied to amended claim 6 above, and further in view of Kuehnemund et al. (6,260,578) [Kuehnemund]
Re Amended Claim 7, the Mientkewitz and Brandner combination does not expressly disclose that the inlet check valve is welded to the secondary body.  However, Kuehnemund – a valve structure for a tank – discloses the inlet check valve [Kuehnemund, 10] is welded to the secondary body [Kuehnemund, at 62, Fig. 2, Col. 3 Lines 2-4].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a substitution to attaching the inlet check valve to the secondary body.  See MPEP 2143(I)(B) and (D).  One of ordinary skill would be able to modify the Mientkewitz filler pipe to have the inlet check valve welded to the secondary body, before the effective filing date of the claimed invention with predictable and obvious results for improved assembly and to prevent the spilling of fluid through the connection [Kuehnemund, Col. 1 Line 63 to Col. 2 Line 2].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736